Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 21, 2020

                                     No. 04-19-00216-CR

                                   Luis Antonio ARROYO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5532
                         Honorable Laura Lee Parker, Judge Presiding


                                        ORDER
        After we granted the State’s first motion for an extension of time to file the brief, the
State’s brief was due on February 18, 2020. See TEX. R. APP. P. 38.6(d). One day after the due
date, the State filed its second motion for a one-day extension of time to file its brief and its
brief.
       The State’s motion is GRANTED; its brief is deemed timely filed. See id.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court